EX 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Buckeye Technologies Inc. (“Buckeye”) on Form10-Q for the period ended September 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John B. Crowe, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Buckeye. Dated this 3rd day of November 2009 /s/ John B. Crowe John B. Crowe Chairman of the Board and Chief Executive Officer
